DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 10 and 17 it is unclear as to whether you are claiming two separate fluid delivery apparatuses with each one having first and second chambers.  If so, this limitation is not shown in the drawings. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forshey et al. (2003/0010792).
In reference to claim 1, Forshey et al. teaches a polishing fluid delivery system comprising a fluid batch delivery apparatus comprising a vessel body having a first chamber, 206, and a second chamber, 208, disposed therein, a plurality of first delivery lines, 217,218, fluidly coupled to the first chamber, a dispense nozzle, 315, fluidly coupled to the second chamber, a second delivery line. 215, fluidly coupled to the second chamber; and a valve, 204, disposed between the first and second chambers, wherein the first batch of polishing fluid is formed in the first chamber and is dispensed onto the polishing pad from the second chamber (pp 0033, 0044 and 0045).
In reference to claim 3, wherein the first chamber is disposed above the second chamber so that opening the valve will cause fluids disposed in the first chamber to gravity flow into the second chamber, (fig. 2A),
In reference to claim 5, further comprising a non-transitory computer readable medium having instructions stored thereon for performing a method of polishing a substrate when executed by a processor, the method comprising a plurality of polishing 
In reference to claim 7, further comprising a non-transitory computer readable medium having instructions stored thereon for performing a method of polishing a substrate when executed by a processor, the method comprising: flowing a plurality of polishing fluid components into the first chamber to form a first batch of polishing fluid; transferring the first batch of polishing fluid to the second chamber; dispensing the first batch of polishing fluid onto a polishing pad; and forming a second batch of polishing fluid in the first chamber concurrently with dispensing the first batch of polishing fluid from the second chamber, (pp 0043-0045).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2,4,6,8,9,11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forshey et al. in view of Wada et al. (6,336,850).
In reference to claims 15 and 19, Forshey et al. teaches wherein dispensing the first batch of polishing fluid onto the polishing pad comprises closing the valve and pressurizing the second chamber, (pp 0045).

Forshey et al. teaches all the limitations of the claims except for a fluid delivery arm having a first end for coupling to an actuator and a second end distal from the first end, wherein the fluid batch delivery apparatus is sized and shaped to be disposed in or on to the fluid delivery arm between the first and second ends, wherein a combined volume of the first and second chambers is less than 200 ml, wherein a cycle time of forming the first batch of polishing fluid and dispensing the first batch of polishing fluid onto the polishing pad is about two minutes or less and wherein the second batch of polishing fluid is of a different composition than the first batch of polishing fluid.
Wada et al. teaches a fluid delivery arm, 174, having a first end for coupling to an actuator, 172, and a second end distal from the first end, wherein the fluid batch delivery apparatus, 180, is sized and shaped to be disposed in or on to the fluid delivery arm between the first and second ends, (col. 4, lines 5-57 and col. 6, lines 2-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Forshey et al. with a delivery arm and 
It would have been further obvious to provide the tool with a combined volume of the first and second chambers is less than 200 ml, wherein a cycle time of forming the first batch of polishing fluid and dispensing the first batch of polishing fluid onto the polishing pad is about two minutes or less and wherein the second batch of polishing fluid is of a different composition than the first batch of polishing fluid as a matter of obvious design choice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hughes et al. (2011/0008964), Han (6,027,240) and Ferri, Jr. et al. (5,803,599) were cited to show other examples of polishing fluid delivery systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	January 15, 2022




/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723